DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 fails to further limit claim 1 because claim 1 now includes the presence of a trigger mechanism attached to and supported by the stress-engineered portion such that cracks generated in response to energy applied to the stress-engineered portion by the trigger mechanism lead to fracture of the stress-engineered portion.  Applicant may cancel the claim, amend the claim to place the claim in 

Claim Rejections - 35 USC § 102 / 103
Claims 1-7 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Limb et al. (US 2015/0358021).
	Limb et al. is directed to a transient electronic device comprising a thermally tempered glass substrate on which is disposed a functional layer with an IC or printed electronic device and a trigger mechanism designed to initiate an initial fracture which propagates through the substrate causing the device to undergo powderization (paragraph 0028).  Powderization prevents detection, defeat, and exploitation of the device even in the absence of an inability to maintain positive control over the device (paragraph 0005).  The glass substrate reads on the stress-engineered portion of the device as claimed.  The first function of the device is as an electronic device while prevention of detection, defeat, and exploitation of the device even in the absence of an inability to maintain positive control over the device reads on a second function.  The thermally tempered glass substrate comprises different glass structures integrally attached such that the residual tensile and compressive stresses are self-equilibrating (paragraph 0030).  The substrate may comprise additional glass sheets (paragraph 0053).  The transient electronic device may be a sensor (paragraph 0004).
	One of ordinary skill in the art would immediately envisage a housing for the electronic device and this housing would read on the second portion of the device as claimed.  Alternatively, it would have been obvious to one of ordinary skill in the art to secure the electronic device within a housing to protect the device from the elements.

	Regarding claim 5, one of ordinary skill in the art would expect powderization in a manner similar to that of a Prince Rupert's Drop (see paragraph 0033) to result in at least some aerosolization and escape of the powder resulting in a change in mass and/or volume.  While with respect to claim 6, a housing would be expected to contain much of the powder such that the mass and/or volume would not change substantially.
	Regarding claim 7, one of ordinary skill in the art would expect powderization of the glass to cause a change in the mechanical functionality from a solid substrate capable of supporting an IC or printed electronic circuit to a powdered mass incapable of supporting an IC or printed electronic circuit.
	Regarding claims 10 and 11, one of ordinary skill in the art would expect powderization of the glass substrate to change not only the position but also the mobility of the first portion since a powder would be expected to be able to flow more easily than a functional layer and trigger mechanism disposed on a glass substrate.
	Regarding claim 12, one of ordinary skill in the art would expect powderization of the glass substrate to cause a change in the surface area of the device and the surface area of the device is a surface characteristic of the device.

	Regarding claim 16, one of ordinary skill in the art would expect a sensor to contain data that would be destroyed upon powderization of the glass substrate.
	Regarding claims 17 and 18, one of ordinary skill in the art would expect the powderized glass substrate to have different optical properties, such as optical scattering, than a functional layer with an IC or printed electronic device and a trigger mechanism disposed on a glass substrate.
	Regarding claim 19, one of ordinary skill in the art would not expect powderization of the substrate to alter the shape of the housing.

Double Patenting
Claims 1-4, 7, and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 7-9 of U.S. Patent No. RE147,570. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill to combine the features of dependent claims (e.g. the IC chips of claim 7 with the functional layer of claim 2) to yield a device incorporating the benefits of each dependent claim.  Moreover, one of ordinary skill in the art would immediately envisage a housing for the electronic device recited in claims 1, 2, 4, and 7-9 of U.S. Patent No. RE147,570 and this housing would read on the second portion of the device as claimed.  Alternatively, it would have been obvious to one of ordinary skill in the art to secure the electronic device within a housing to protect the device from the elements.
The first function of the device is as an electronic device while prevention of detection, defeat, and exploitation of the device even in the absence of an inability to maintain positive control over the device reads on a second function.  Additionally, claim 1 of U.S. Patent No. RE147,570 states that the trigger mechanism is attached to the stressed substrate.
	Regarding claims 3 and 4, central, substantially unstressed layer reads on the third portion of the instant claims and one of ordinary skill in the art would expect powderization of the substrate to result in both powder coming in contact with the housing and the severing of the connection between the substrate and the housing since a powdered substrate could no longer be secured to the housing.
	Regarding claim 7, fracturing of the stressed substrate would be expected to result in a mechanical change of the device.
	Regarding claims 10 and 11, one of ordinary skill in the art would expect fracturing of the substrate to change not only the position but also the mobility of the first portion since a fractured substrate would be expected to be able to flow more easily than unbroken one.
	Regarding claim 12, fracturing of the stressed substrate one of ordinary skill in the art would expect fracturing of the substrate to cause a change in the surface area and surface area is a surface characteristic.
	Regarding claims 13-16, one of ordinary skill in the art would expect the limitations of these claims to be met since breaking of the functional layer comprising IC chips or thin-film electronic elements would also be expected to destroy IC chips or thin-film electronic elements and any stored data.

	Regarding claim 19, one of ordinary skill in the art would not expect fracture of the substrate to alter the shape of the housing.

Claims 1-3, 7, 10-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13, 14, 18, and 21 of U.S. Patent No. 10,717,669. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill to combine the features of dependent claims (e.g. the stressed glass member of claim 10 with the one or more electronic devices of claim 13) to yield a device incorporating the benefits of each dependent claim.  Moreover, one of ordinary skill in the art would immediately envisage a housing for the apparatus recited in claims 1, 10, 13, 14, 18, and 21 of U.S. Patent No. 10,717,669 and this housing would read on the second portion of the device as claimed.  Alternatively, it would have been obvious to one of ordinary skill in the art to secure the apparatus within a housing to protect it from the elements.
	The first function of the device is as an electronic device while prevention of detection, defeat, and exploitation of the device even in the absence of an inability to maintain positive control over the device reads on a second function.  The actuator, bonded to the stressed glass member, reads on a trigger mechanism attached to and supported by the stress-engineered portion.
	Regarding claim 7, fracturing of the stressed substrate would be expected to result in a mechanical change of the device.

	Regarding claim 12, fracturing of the stressed substrate one of ordinary skill in the art would expect fracturing of the substrate to cause a change in the surface area and surface area is a surface characteristic.
	Regarding claims 13-16, one of ordinary skill in the art would expect the limitations of these claims to be met since breaking of the functional layer comprising IC chips or thin-film electronic elements would also be expected to destroy IC chips or thin-film electronic elements and any stored data.
	Regarding claims 17 and 18, one of ordinary skill in the art would expect the fractured substrate to have different optical properties, such as optical scattering, than a substrate that has not been fractured.
	Regarding claim 19, one of ordinary skill in the art would not expect fracture of the substrate to alter the shape of the housing.

Claims 1, 4, 7, and 10-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10, and 11 of U.S. Patent No. 10,947,150. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 1, 4, 7, and 10-18 represent a genus of which the inventions described by claims 1, 4, 5, 10, and 11 of the reference application are species since the instant claims do not require a decoy device but are written using open language.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  The second stress-engineered substrate in .
	The first function of the device is as an electronic device while prevention of detection, defeat, and exploitation of the device even in the absence of an inability to maintain positive control over the device reads on a second function.  Additionally, the energy source coupled to the stress-engineered substrate recited in claim 1 of U.S. Patent No. 10,947,150 reads on on a trigger mechanism attached to a supported by the stress-engineered portion.
	Regarding claim 4, the second stress-engineered substrate in claim 4 of the reference application reads on the third portion of the device of the instant claims.
	Regarding claim 7, fracturing of the stress-engineered substrate would be expected to result in a mechanical change of the device.
	Regarding claims 10 and 11, one of ordinary skill in the art would expect fracturing of the stress-engineered substrate to change not only the position but also the mobility of the first portion since a fractured substrate would be expected to be able to flow more easily than unbroken one.
	Regarding claim 12, fracturing of the stress-engineered substrate one of ordinary skill in the art would expect fracturing of the substrate to cause a change in the surface area and surface area is a surface characteristic.

	Regarding claims 17 and 18, one of ordinary skill in the art would expect the fractured substrate to have different optical properties, such as optical scattering, than a substrate that has not been fractured.
	Regarding claim 19, one of ordinary skill in the art would not expect fracture of the substrate to alter the shape of the housing.
	Note U.S. Patent No. 10,947,150 is the patent resulting from Application No. 16/207,709.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 8 is directed to a device as set forth in claim 1 wherein the fracture of the stress-engineered portion is configured to cause at least one of a blocking and unblocking of an aperture.  The invention of claim 9 is directed to a device as set forth in claim 1 wherein the fracture of the stress-engineered portion is configured to cause at least one of a connection and disconnection of first and second containers.
	Limb et al. and Yang et al. represent the closest prior art.  However, while the device of Limb et al. may be fractured to change the functionality of the device from a first function to a second function, the reference does not teach or fairly suggest configuring the device such that 

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.
	Regarding the rejection over Limb et al., the applicant argues that this reference does not disclose the limitation featured in independent claims 1 and 21 that the fracture of the stress-engineered portion changes the functionality of the device from a first function to a second function, different from the first function.  The applicant argues that one of ordinary skill in the art would construe Limb et al. as teaching the complete destruction of the device and not a change of functionality from a first function to a second function different from the first function.
	This is not persuasive because, since the claims do not specify the first and second functionalities, any functionality different from the first functionality that results from fracture of the stress-engineered portion reads on the claimed second functionality.  As such, the prevention of detection, defeat, and exploitation of the device even in the absence of an inability to maintain positive control over the device that results from powderization reads on a second functionality of the device that is different from the first functionality.
	Regarding the obviousness-type double patenting rejections over U.S. Patent No. RE147,570, U.S. Patent No. 10,717,669, and U.S. Patent No. 10,947,150 (the patent resulting 
	This is not persuasive because U.S. Patent No. RE147,570, U.S. Patent No. 10,717,669, and U.S. Patent No. 10,947,150 each claim mechanisms designed to initiate crack propagation (i.e. trigger mechanisms) that are attached, bonded, or coupled to their respective stress-engineered substrates.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787